[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             February 20, 2007
                             No. 06-14920                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 06-00179-CV-AR-S

JAMES MATHEW COOPER,

                                                           Plaintiff-Appellant,

                                  versus

JAMES FINLEY, Judge,
ANDRA SPARKS, Judge,
JACK WALLACE,
BREUDETTE BROWN GREEN,
Judge,
PAGE WALLEY, et al.,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                           (February 20, 2007)

Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:
      James M. Cooper filed a 42 U.S.C. § 1983 action for damages and injunctive

relief against the following individuals: Judge J. Gary Pate, Judge James Finley,

Judge Andra Sparks, Judge Breudette Brown Green, Judge Sandra H. Storm, and

Judge Elise Barclay, all of whom are either Jefferson County, Alabama Family

Court judges or referees, or state appellate judges; Jack Wallace, an Assistant

Attorney General for the State of Alabama; Page Walley, the Commissioner of the

Alabama Department of Human Resources when the complaint was filed; Oliver

Gilmore, the former Director of the Administrative Office of the Courts for the

State of Alabama; Roderick Graham, a private attorney who represented Ena

Patricia Walker in a child support case in which Cooper was the opposing party;

and Charles Cleveland, the former Commissioner of the Alabama Department of

Human Resources.

      Cooper appeals the granting of summary judgment as to some appellees, and

the granting of motions to dismiss as to other appellees. With respect to all

appellees, either the appellees are immune, Cooper has failed to allege sufficient

facts to state a claim pursuant to § 1983, or the Younger doctrine applies. See

Younger v. Harris, 91 S. Ct. 746 (1971). Thus, we affirm for the reasons stated in

the magistrate judge’s well-reasoned report and recommendation of July 21, 2006.

      AFFIRMED.



                                          2